Title: To Thomas Jefferson from Johann Eckstein, 27 February 1801
From: Eckstein, Johann
To: Jefferson, Thomas



Sir,
Philadelphia Febr 27th. 1801

On the occasion of the prospect that a Mausoleum or monument will be erected in commemoration of the illistrous Washington I feel that solicitude which is common with every artist, when an occasion so important presents itself.
Sir, I am emboldned to take upon me the honor of adressing You and to solicit Your interest in my behalf, knowing from Your public Character that it gives You delight to encourage the Arts and Sciences, and beg leave to say that I shall do all in my power to approve myself worthy of Your patronage.
Sir, permit me to enumerate shortly those incidents of my career as Artist upon which my Ambition in coming forward on this occasion is founded. After having visited the principal Academies of Europe the last of which was that of London, I had the satisfaction of being presented by that academy with the first premium as Statuary; I was then called to the Court of Berlin and there promoted kings statuary by the late king Frederick the 2d. in which capacity I was employed untill I came to this Country, and here I enjoy the satisfaction of seeing myself honored with Sentiments of the first artists, which they have done me the favor to subjoin to this, and to which, I beg leave to refer.
Not being acquainted with any of the most influential Characters I was at a loss how to make application with success, the method    I adopted of procuring which, was first to present to congress a Modell, not intended as a final proposal as to its Idea, but only to show how far I am able to execute any design government might have in contemplation, this I did last Iear, I allso addressed some time since the speaker of the house of representatives in order to bring into notice that any statuary work which may be attached to the monument or mausoleum might perhaps be as well done in this Country as in any part of Europe.
I have the honor to subscribe myself of Your Excellency’s most Obedient humble Servant

Joh: Eckstein
 
